                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                              TYLER DIVISION

                                            §
TRAVIS M. TORGERSON,                        §
                                            §
     Plaintiff,                             §
                                            §
v.                                          §    Case No. 6:19-cv-514-JDK-JDL
                                            §
C. GREGORY, et al.,                         §
                                            §
     Defendants.                            §
                                            §

           ORDER ADOPTING REPORT AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE
       Plaintiff Travis M. Torgerson, proceeding pro se, brings this civil rights lawsuit

 under 42 U.S.C. § 1983. The case was referred to United States Magistrate Judge

 John D. Love pursuant to 28 U.S.C. § 636. The Court previously granted summary

 judgment in favor of Defendants Henderson County, Sheriff Hillhouse, Major Faught,

 and investigators Nutt and Slaton, dismissing Plaintiff’s claims against them.

 Docket No. 71. The Court also previously granted summary judgment in favor of the

 City of Malakoff, dismissing Plaintiff’s claims against it. Docket No. 75. The only

 remaining claims in this case are those against Defendants Charles Gregory and

 Brett Southard.

       Now before the Court is Defendants Charles Gregory and Brett Southard’s

 motion for summary judgment. Docket No. 72. On May 18, 2021, Judge Love issued

 a Report and Recommendation recommending that the Court grant Defendants’




                                           1
motion for summary judgment and dismiss Plaintiff’s claims against them with

prejudice. Docket No. 76. Plaintiff filed objections. Docket No. 78.

      Where a party timely objects to the Report and Recommendation, the Court

reviews the objected-to findings and conclusions of the Magistrate Judge de novo. 28

U.S.C. § 636(b)(1). In conducting a de novo review, the Court examines the entire

record and makes an independent assessment under the law. Douglass v. United

Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc), superseded on other

grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to file objections from

ten to fourteen days).

      In his objections to the Report, Plaintiff asserts that he has no legal

background, counsel was not appointed to represent him, justice cannot be served

without due process, and the traffic stop was not valid because the sticker was not on

the windshield and the officer lied to make the traffic stop. Docket No. 78.

      Plaintiff does not have an absolute right to counsel in a civil rights case and

did not show such extraordinary circumstances as to justify the appointment of

counsel. See Spivey v. Wilson, --- F.App’x ---, 2021 WL 2562540 (5th Cir. June 22,

2021). And he has not shown a denial of due process here. Accordingly, those

objections are without merit.

      Plaintiff raises the legality of the traffic stop for the first time in his objections

to the Report. Thus, this argument is not properly before the district court. Finley v.

Johnson, 243 F.3d 215, 219 & n.3 (5th Cir. 2001). In any event, Plaintiff has not

shown that the stop was invalid, and his assertion is too vague to warrant setting




                                            2
aside the Magistrate Judge’s Report. He argues that the stop was invalid because

“the sticker is not on the windshield.” Docket No. 78. But it is not clear what sticker

he is describing. The summary judgment evidence shows that Plaintiff was stopped

for having an expired registration sticker, a fact Plaintiff did not contest on camera

during the stop. Additionally, Officer Gregory told Plaintiff during the stop that the

registration information on the truck came back in Plaintiff’s name. Finally, Plaintiff

does not challenge the Magistrate Judge’s conclusions concerning the reasonableness

of the force used. Accordingly, Plaintiff has not provided any valid reason to set aside

the Magistrate Judge’s Report.

      Having conducted a de novo review of the record in this case and the

Magistrate Judge’s Report, the Court has determined that the Report of the

Magistrate Judge is correct, and Plaintiff’s objections are without merit. Accordingly,

the Court hereby ADOPTS the Report of the Magistrate Judge (Docket No. 76) as

the opinion of the District Court. The Court GRANTS Defendants Gregory and

Southard’s motion for summary judgment (Docket No. 72) and DISMISSES

Plaintiff’s claims against them with prejudice.

          So ORDERED and SIGNED this 30th day of June, 2021.



                                               ___________________________________
                                               JEREMY D. KERNODLE
                                               UNITED STATES DISTRICT JUDGE




                                           3
